Citation Nr: 9919366	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  91-50 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
trachomatous conjunctivitis.

2.  Entitlement to an increased rating for bilateral corneal 
scars with decreased visual acuity and Salzmann's nodular 
degeneration, currently evaluated at 20 percent, to include 
restoration to a 20 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

In January 1957, service connection for bilateral corneal 
scars was granted and evaluated at zero percent.  In February 
1989, the veteran sought entitlement to an increased rating 
for his eye disorder.  In May 1990, the Board of Veterans' 
Appeals (Board) found inherent in the increased rating issue, 
the claim of entitlement to service connection for Salzmann's 
nodular degeneration.  Thereafter, the Board granted 
entitlement to service connection and entitlement to an 
increased rating to 20 percent.  In May 1990, the Department 
of Veterans Affairs (VA) Regional Office (RO), effectuating 
the Board's decision, characterized the veteran's disability 
as bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration, evaluated at zero percent, 
effective from February 11, 1956, and 20 percent, effective 
from February 2, 1989.  

In January 1991, the RO determined that the service-connected 
disability had materially improved and 38 C.F.R. § 3.105 was 
applicable.  Accordingly, the RO proposed reducing the 20 
percent evaluation to 10 percent, as the veteran's visual 
acuity was no longer ratable at a compensable level and a 
10 percent evaluation was warranted for Salzmann's nodular 
degeneration, active.  Notification of the proposal was then 
mailed to the veteran.  At his personal hearing in July 1991, 
the veteran expressed disagreement; nevertheless, within the 
same month, the hearing officer reduced the 20 percent 
evaluation to 10 percent.  In August 1991, the RO evaluated 
the disability as 20 percent disabling, effective from 
February 2, 1989 and 10 percent disabling, effective from 
November 1, 1991.  The veteran perfected an appeal therefrom.  

On appellate review in March 1993, the Board remanded the 
issue of entitlement to restoration of a 20 percent rating 
for bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degenerative, currently evaluated as 10 
percent disabling and the issue of entitlement to service 
connection for bilateral trachomatous conjunctivitis.  The 
issues were remanded again in October 1994.

In July 1995, the RO denied entitlement to service connection 
for bilateral trachomatous conjunctivitis and confirmed and 
continued the 10 percent rating for bilateral corneal scars 
with decreased visual acuity and Salzmann's nodular 
degeneration.  A supplemental statement of the case (SSOC) 
addressing the foregoing was thereafter issued to the 
veteran.  On a November 1995 VA Form 646, the veteran's 
representative listed the issues on appeal as entitlement to 
service connection for bilateral trachomatous conjunctivitis 
and entitlement to an increased evaluation in excess of 10 
percent for bilateral corneal scar, decreased visual acuity 
and Salzmann's nodular degeneration.  In response, the RO 
confirmed and continued the July 1995 rating action in 
February 1998.  On a June 1998 VA Form 646, the veteran's 
representative again listed the issues on appeal as 
entitlement to service connection for bilateral trachomatous 
conjunctivitis and entitlement to an increased evaluation for 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration.  Thereafter, a June 1998 
SSOC addressing the issues of entitlement to service 
connection for bilateral trachomatous conjunctivitis and an 
increased rating in excess of 10 percent for bilateral 
corneal scars was issued to the veteran.  

In a subsequent November 1998 rating action, the RO granted 
entitlement to an increased evaluation to 30 percent, 
effective from March 27, 1997 and to 20 percent, effective 
from December 19, 1997.  The RO also denied entitlement to an 
effective date prior to February 2, 1989 for assignment of a 
20 percent rating for bilateral corneal scars with decreased 
visual acuity and Salzmann's nodular degeneration.  A 
November 1998 SSOC addressing the increased rating and 
service connection issues was mailed to the veteran.  Thus 
far the veteran has not responded.

In view of the foregoing development, the Board finds that in 
order to fully encompass the veteran's and his 
representative's assertions, we have construed the issues on 
appeal as listed on the title page.  However, the issue of 
entitlement to an earlier effective date has not been 
properly developed for appellate review and is therefore 
referred to the RO.

In January 1957, service connection for allergic follicular 
conjunctivitis was denied, but service connection for 
bilateral corneal scars was granted and evaluated as 
noncompensably disabling.  In the notice letter, the veteran 
was advised that "conjunctivitis" was not found.  In 
September 1959, service connection for bilateral trachomatous 
conjunctivitis was denied; however, in the notification 
letter, the RO indicated that the veteran's "conjunctivitis" 
was not incurred in or aggravated by service.  The veteran 
did not appeal.  In the May 1990 Board decision, however, it 
was noted that, since it was unclear whether the notice to 
the veteran in 1959 specified trachomatous conjunctivitis, 
versus the previously denied allergic follicular 
conjunctivitis, the prior denial of service connection for 
trachoma was not final.  Thus the Board will address this 
issue as such below. 


FINDINGS OF FACT

1.  The current medical evidence of record fails to 
demonstrate that the veteran currently has bilateral 
trachomatous conjunctivitis.  Therefore, the claim is not 
plausible or capable of substantiation.

2.  The veteran's bilateral corneal scars with decreased 
visual acuity and Salzmann's nodular degeneration are 
manifested by distant corrected vision to 20/50 of the right 
and 20/100 on the left.  External examination is within 
normal limits and his visual fields are full to 
confrontation.

3.  By a May 1990 rating action, the RO, effectuating a prior 
Board decision, increased the veteran's zero percent rating, 
effective from February 11, 1956, to 20 percent, effective 
from February 2, 1989.

4.  By a January 1991 rating action, the RO proposed to 
reduce the 20 percent evaluation to 10 percent because 
material and sustained improvement of the veteran's 
disability had been demonstrated.  The record shows the 
veteran's corrected visual acuity has not met the schedular 
requirements for a 20 percent rating on any objective 
evaluation since 1989 and the Salzmann's nodular degeneration 
disease has not been active.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
bilateral trachomatous conjunctivitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

2.  The criteria for entitlement to an increased rating in 
excess of 20 percent for bilateral corneal scars with 
decreased visual acuity and Salzmann's nodular degeneration 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6078-
6079 (1998).

3.  The criteria for entitlement to restoration of a 20 
percent disability rating for bilateral corneal scars with 
decreased visual acuity and Salzmann's nodular degeneration 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6078-
6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show on entrance examination in 
February 1954 clinical findings were normal, but in March 
1954, the veteran was treated with eye ointment for an 
unspecified disorder.  In May 1954, the veteran received 
treatment for a pannus-like veil invading the corneal area of 
the eyes.  At that time, it was noted that the panni had 
encroached over the pupillary margins and the growths had 
started approximately one year before.  The veteran was 
thereafter referred to the eye clinic with a diagnosis of 
possible chemical burns of the corneae.  Ophthalmologic 
examination showed visual acuity without correction to 20/80 
in the right eye and 20/50 in the left eye.  External 
examination showed moderate rolling and irregularity at the 
lid margins with no particular scarring of the upper tarsal 
conjunctiva of either eye.  The eyes showed moderate 
conjunctival injection.  The corneae had rather irregular 
spots, especially above the limbal margins laterally and 
rather marked whitish scarred infiltration with some 
vascularization, medially.  The diagnoses were questionable 
interstitial keratitis, bilaterally; no suspected trachoma; 
and question of some hereditary corneal dystrophy.

In mid-June 1954, the veteran gave a familial history of male 
progenitors with white corneas.  The superficial pannus 
previously reported was noted bilaterally and the 
vascularization appeared to be entirely superficial.  There 
was no staining of the infiltrated scarred area with 
fluorescein and no abnormality of other media or the fundi.  
The examiner noted that the hereditary aspects of the 
veteran's problems were certainly striking if his history 
could be credited.  The upper lids were fibrotic and the 
conjunctivae of the upper lids were pebbled with papillae 
which were atrophic but crowed together.  These findings were 
not present on the lower lids.  Scrapings of the palpebral 
conjunctiva of the right eye were later strained with Giemsa 
stain although cells and inclusion bodies were not 
identified.  Trachoma however could not be ruled out.  
Clinical reports later in June show that scrapings of the 
upper and lower lids were equivocal.  The corneae showed no 
central effects which would reduce visual acuity.  

Service medical records also show in July 1954, the veteran 
was treated for conjunctivitis and in September 1954, a 
diagnosis of conjunctivitis was made.  In November 1954, the 
veteran underwent a peratitis operation.  Thereafter, the 
veteran complained of episodes of digging sensation of the 
left eye, especially when in dusk.  Clinical findings 
otherwise were normal.  The impression was of old scarred 
keratitis consistent which was inactive at that point.  
Clinical notations dated from April to May 1955 record a 
diagnosis of condition after keratitis bilateral, chronic 
conjunctivitis.  An October 1955 report from the ear, nose, 
and throat clinic shows that the veteran complained of 
itching of the left eye and noted that examination revealed 
corneal dystrophy at 12 o'clock with ulceration along its 
margin.  The cause was undetermined.  A notation in November 
1955 shows that the blepharitis had cleared and ulceration at 
edge of dystrophy was reduced to about 1/4 of that found in 
October.  Dystrophy only involved the epithelium.  Clinical 
entries dated in November 1955 also record asymptomatic 
findings except for scratching occasionally, a cornea ulcer 
along the edge of the epithdystrophy, and a superficial 
ulceration.   

At VA examination in December 1956, evidence of an apparent 
pterygia transplant was noted.  The examiner also observed 
evidence of scars or fold in conjunctiva in nasal corners to 
confirm this, particularly of the right eye.  There was some 
arcus senilis present and a small scar of the right cornea, 
which did not extend over the pupil area.  This was deemed 
probably due to old cornea ulcer.  The eyelids were normal, 
lacrimal apparatus normal, and pupils were equal and reactive 
to light.  Tactile, pension and mobility were normal, 
bilaterally.  No acute inflammatory signs were present and 
media fundi were normal.  The relevant diagnoses were old 
corneal scar right eye and pterygii transplant.

In January 1957, service connection for corneal scars, 
bilateral, vision corrected to 20/20 was granted and 
evaluated as noncompensably disabling, effective from 
February 11, 1956.

An August 1959 VA hospital summary report shows that the 
veteran's visual acuity was 20/50, bilaterally.  His pupils 
were equal and reacted normally and extraocular movements and 
conjunctivae were normal.  There were scars of the cornea, 
superiorly, resembling previous surgery for pterygii.  Arcus 
juvenilis was quite marked.  In the right cornea, a 
separated, more centrally located scar was seen.  Scars of 
the cornea were visualized moderately and the upper lids 
appeared as cobblestone elevation, reddened and injected.  
Otherwise, findings were normal.  The diagnosis was chronic 
trachoma.  

In August 1964 G.R.C., M.D., inter alia, wrote that slit lamp 
examination revealed the upper part of the right cornea to be 
quite scarred yet not thickened.  It appeared as though some 
vascular growth was removed from the upper part of the 
cornea.  This, however, did not involve the optic axis.  
Examination of the left eye revealed a scarring of the cornea 
above with two vessels growing into the cornea from above.  
The scar was somewhat thicker than the right eye and appeared 
to come down on the cornea a little bit farther but did not 
involve the optic axis.

On examination in October 1964, findings were generally 
normal and the diagnosis was cornea scarring (not in optical 
zone but left eye had marked amount of astigmatism which was 
judged likely due to the corneal scarring).  

In a March 1978 statement, D.G.C., M.D., noted a history of 
an eye injury in service and that examination revealed a 
superficial pannus of the upper cornea of the right eye and 
superficial scarring of the upper cornea of the left eye.  
The pannus of the left eye was surgically removed in July 
1965 and had not reoccurred.  Since 1965, the corneas had 
remained unchanged.  Visual acuity was 20/20 of the left eye 
and 20/25 of the right eye.  Otherwise, findings were normal.  
In a March 1989 statement, the physician added over the years 
the veteran's scarring of the upper portion of the cornea had 
shown a steady tendency to progression with increased 
scarring of the corneas.  The diagnosis was corneal pannus, 
both eyes, traumatic.  

Private medical reports from the Dean A. McGee Eye Institute 
dated from April 1985 to October 1985 show that the veteran 
received treatment for decreased visual acuity.  On 
examination in May 1985, slit lamp examination on the right 
revealed lipid in the superior cornea and blood vessels 
growing onto the cornea with an area of Salzmann's nodular 
degeneration preceding it.  Deep vessels of the nasal or 
temporal cornea were not appreciated.  Slip lamp examination 
on the left revealed similar findings which were more 
involved.  The veteran had multiple areas of Salzmann's 
nodular degeneration and some vessels growing in the 7 
o'clock position.  There was no papillary follicular reaction 
but there was a mild pterygium nasally.  The impression was 
Salzmann's nodular degeneration.

VA examination in May 1989 showed corrected vision of 20/50-1 
on the right and 20/50-2 on the left.  Split lamp examination 
revealed conjunctivitis, bilaterally.  The diagnoses included 
status post pterygium removal bilaterally and nodular 
deposition/degeneration bilaterally.

In May 1990, the Board granted entitlement to service 
connection for Salzmann's nodular degeneration and 
entitlement to an increased rating to 20 percent for 
bilateral corneal scars.  In May 1990, the RO effectuated the 
Board's determination and characterized the veteran's 
disability as bilateral corneal scars with decreased visual 
acuity and Salzmann's nodular degeneration (previously under 
Diagnostic Code 6015) at zero percent, effective from 
February 11, 1956 and at 20 percent, effective from February 
2, 1989.  The rating action also affirmed that entitlement to 
service connection for trachomatous conjunctivitis was 
denied.

In a December 1990 letter, D.C.G., M.D., reiterated that he 
had treated the veteran since 1965 for scarring of the upper 
portion of the cornea, bilaterally, and over the years the 
veteran had shown a steady tendency to progression with 
increased scarring of the cornea.  There however had been no 
progression of the disorder during the previous year.  He 
concluded the letter with a diagnosis of corneal pannus, 
bilaterally, traumatic.  

On VA examination in December 1990, the veteran's corrected 
vision was 20/30-2 on the right and 20/40 on the left, and 
external examination was normal although the cornea showed 
arcus senilis, bilaterally.  The anterior chamber was clear 
and lenses were clear, bilaterally.  Salzmann's nodular 
degeneration was clear, bilaterally, as well.  The relevant 
diagnoses were Salzmann's nodular degeneration and refractive 
error. 

In January 1991, the RO determined that the service-connected 
disability had materially improved and 38 C.F.R. § 3.105 was 
applicable.  The RO proposed reducing the assigned 20 percent 
evaluation to 10 percent because the veteran's visual acuity 
was no longer compensable as his visual acuity was 20/30 of 
the right eye and 20/40 of the left eye.  A 10 percent 
evaluation was warranted for the active disease process of 
the Salzmann's nodular degeneration.

In July 1991, the veteran had a personal hearing in which he 
expressed disagreement with the proposed reduction of his 
service-connected bilateral corneal scars with decreased 
visual acuity and Salzmann's nodular degeneration.  The 
veteran testified that he continued to receive treatment and 
that his visual disorder had increased in severity.  Because 
of his decreased visual acuity, he had difficulty reading.

In July 1991, the hearing officer reduced the 20 percent 
evaluation to 10 percent.  An August 1991 rating action 
showing an assigned rating of 20 percent effective from 
February 2, 1989 to 10 percent effective from November 1, 
1991 effectuated the hearing officer's decision.

In September 1991, the veteran expressed disagreement with 
the reduction to 10 percent and perfected an appeal.  On 
appellate review in March 1993, the Board remanded the issue 
of entitlement to restoration of a 20 percent rating for 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degenerative, evaluated as 10 percent 
disabling.  

At VA examination in July 1993, objective evaluation showed 
corrected visual acuity on the right to 20/25-1 and 20/25 on 
the left.  External examination showed no ocular blepharal 
spasm or evidence of diplopia.  Visual field deficit showed 
no enlargement of blind spots with some dismutation of 
superior vision due mainly to lid position; however, 
constriction of the visual field was not detected.  Slit lamp 
examination showed two nodular opacities approximately 3-
millimeters in from the limbus superiorly.  There was a 
shelved area of superior fitting, most consistent with post-
surgical change.  There were some ceroid corneal changes just 
anterior to the margin of the nodular opacities and a 
micropannus approximately 360 degrees.  The cornea 
endothelium was essentially normal.  The left eye showed one 
superior superficial nodule and two inferior nodules.  There 
was a thin, old area superiorly extending approximately three 
millimeters from the superior limbus, which was consistent 
with prior surgical keratectomy.  The central cornea was 
clear with debris of the tear film and the anterior chamber 
was quiet with a normal iris, bilaterally.  Otherwise, 
clinical findings were normal.  A typography showed 
essentially regular astigmatism with the rule of fashion and 
areas of peripheral flattening that were consistent with the 
nodular degeneration of peripheral cornea and surgically 
induced finning.  

The examiner rendered a diagnosis of peripheral corneal 
degeneration, consistent with Salzmann's nodules.  The 
examiner added there was an old surgical resection of the 
superior corneas, which resulted in some finning, but there 
was no evidence of any old trachoma, conjunctival, or corneal 
damage consistent with this kind of disease.  A corneal 
specialist at the McGee Eye Institute also saw the veteran in 
consultation, and it was felt that he had no evidence of 
trachoma or evidence of active conjunctivitis.  The etiology 
of the Salzmann's nodular degeneration was described as 
likely just old degenerative change and it was static at this 
time.  The corneal topography showed no progressive effect on 
the essential cornea or the essential visual axis other than 
some astigmatism, which was essentially longstanding.  The 
diagnosis also included decreased vision, easily corrected to 
20/25, bilaterally and the veteran had normal visual fields.   

In August 1993 D.C.G., M.D., again wrote that he had treated 
the veteran for scarring of the upper portion of the cornea 
of the eyes, and over the years, the disorder had steadily 
progressed with increased scarring of the cornea, although 
over the past year there has been no progression of the 
disorder.  The diagnosis was corneal pannus, bilaterally, 
traumatic.  The physician added that the veteran's service-
connected disorder had not improved and it was his opinion 
that his medical disability should continue.

An October 1993 addendum shows that the veteran's Goldman 
visual field of the left eye was essentially normal except 
for a mild superior defect most likely due to his lid 
position on the right.  The veteran also had peripheral 
corneal degeneration.

In March 1994, entitlement to restoration of a 20 percent 
rating was denied.  On appellate review in October 1994, the 
Board once again remanded the claim for additional 
development.

In December 1994, the RO received medical statements and 
reports from J.H.L., M.D., extending from April to November 
1985; W.S.M., M.D., dated in November 1985, hospital reports 
from Baptist Medical Center, dated in June 1994, all showing 
that the veteran continued to receive treatment for his eye 
disorders.    

VA examination in March 1995 revealed corrected vision to 
20/40- on the right with pinhole resulting in no improvement 
and left eye corrected vision to 20/60+ with pinhole 
resulting in no improvement.  Visual field defects were full 
to confrontation.  Slip-lamp examination demonstrated 
bilateral arcus senilis.  The right eye demonstrated superior 
subepithelial fibrosis and scarring to the cornea, a quiet 
anterior chamber, and normal and clear iris and lens.  The 
left eye demonstrated significant subepithelial scarring and 
extensive fibrosis.  Otherwise, the central cornea was clear, 
the anterior chamber was deep and quiet, and the iris and 
lens were normal.  The relevant diagnoses were Salzmann's 
nodular degeneration, bilaterally, and stable corneas.  The 
examiner noted that the veteran should continued his 
aggressive lubrication regimen for bilateral corneal scarring 
and although the veteran had a recent Humphrey Visual Field, 
access to the report was not available to comment on any 
peripheral field defects or arcuate scotoma, if any, at that 
time.  In a December 1994 addendum, the examiner added that 
the veteran's visual field examination showed progressive 
arcuate field loss, superiorly and inferiorly, bilaterally.

In a July 1995 rating action, the RO denied entitlement to 
service connection for bilateral trachomatous conjunctivitis 
and stated that the 10 percent rating assigned for bilateral 
corneal scars with decreased visual acuity and Salzmann's 
nodular degeneration was confirmed and continued.  

Thereafter, hospital reports from Deaconess Hospital dated in 
July 1965 showing that the veteran underwent an excision of 
pannus by way of superficial keratectomy and that a diagnosis 
of corneal pannus of the right eye was made and reports dated 
in September 1992 showing that the veteran received emergency 
room treatment for complaints of discomfort from saw dust 
being blown in his eyes with a tentative diagnosis of corneal 
abrasion were received.

VA outpatient treatment reports dated from August 1991 to 
June 1998 showing continued treatment for visual disorders 
are also of record.  The reports show that the veteran's 
corrected visual acuity for the right and left eye was 20/30 
and 20/80, respectively, in October 1993; 20/30 +1 and 20/70-
1, respectively, in June 1994; 20/30 -2 and 20/50-1, 
respectively, in December 1994; 20/40-1 and 20/40-2, 
respectively, in June 1996; and 20/40 and 20/25, 
respectively, in September 1996.  The reports also document 
diagnoses of Salzmann's nodules, bilaterally.

On VA examination in October 1998, distant corrected vision 
was 20/50 of the right and 20/100 on the left.  External 
examination was within normal limits and his visual fields 
were full to confrontation.  Slit-lamp examination of the 
right showed a superior quadrant scar that did not involve 
visual axis.  Although the scar created a lot of distortion, 
because it was not within the visual axis, the examiner 
stated it probably was not visually significant.  The 
impressions included Salzmann's degeneration currently 
nonactive however with corneal scars visually significant of 
the left more than the right and corneal scars.  

In a November 1998 rating action, the RO granted entitlement 
to an increased evaluation to 30 percent effective March 27, 
1997 and decreased to 20 percent, effective from December 19, 
1997 and denied entitlement to an effective date prior to 
February 2, 1989 for assignment of a 20 percent rating for 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration.  


Service connection

The veteran asserts that entitlement to service connection 
for bilateral trachomatous conjunctivitis is warranted.  
Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (1998).

A persons who submits a claim for benefits under the law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Although a claim need not be conclusive to 
be well grounded, it must be accompanied by evidence.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If the veteran fails to submit a well grounded claim, his 
appeal fails as to that claim, and the VA is under no duty to 
assist him in any further development of that claim.  
38 U.S.C.A. § 5107(a); Epps, supra; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

In this case, review of the evidence of record fails to show 
that a current diagnosis of bilateral trachomatous 
conjunctivitis has been made.  On VA examination in July 
1993, the examiner stated there was no evidence of any old 
trachoma, conjunctival, or corneal damage consistent with 
this kind of disease.  The examiner also noted that a corneal 
specialist at the McGee Eye Institute saw the veteran in 
consultation, and it was felt that he had no evidence of 
trachoma, and no evidence of active conjunctivitis.  The 
etiology of the Salzmann's nodular degeneration was likely 
just old degenerative change and it was static at that time.  
In addition, on VA examination in October 1998, external 
examination was normal and a diagnosis of bilateral 
trachomatous conjunctivitis was not made.  Based on the 
absence of a current diagnosis of bilateral trachomatous 
conjunctivitis, the claim is not well grounded.  VA law 
provides that a service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no valid claim").  Where evidence of 
a current disability is not present, the claim is not well 
grounded.  Id.; Gilpin v. West, 155 F.3d 1353 (1998).  It is 
also noted that the veteran is not competent to render such a 
diagnosis himself, as he is not a medical expert.  
Espiritu v. Derwinski, 2 Vet. App.492  (1992).  Thus his 
claim must be denied.


Increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The Rating Schedule provides that new healed, benign growths 
of the eyeball and adnexa, other than superficial shall be 
rated on impaired vision, with a minimum 10 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6015 (1998).

The Rating Schedule provides that when corrected visual 
acuity in one eye is 20/40 (6/12) and 20/40 (6/12) in the 
other eye, a zero percent evaluation is warranted; when 
corrected visual acuity is 20/50 (6/15) in one eye and either 
20/40 or 20/50 (6/12) in the other eye, a 10 percent 
evaluation is warranted.  A 10 percent evaluation is also 
warranted when corrected visual acuity in one eye is 20/100 
(6/30) and 20/40 (6/12) in the other eye.  When corrected 
visual acuity in one eye is 20/100 (6/30) and 20/50 (6/15) in 
the other eye, a 20 percent evaluation is warranted and when 
corrected visual acuity in one eye is 20/100 (6/30) and 20/70 
(6/121) in the other eye, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6078-6079.  

Governing regulation requires that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  In such cases, the alternative 
ratings [i.e., using the field of vision measurements under 
Diagnostic Code 6080 rather than the visual acuity findings] 
are to be employed.  Such alternative ratings however are not 
applicable in this case.  As shown above, there is no 
evidence of service-connected disease affecting the optic 
nerve.  Upon the most recent VA examination, the veteran's 
visual fields were full to confrontation; thus, in the 
judgment of the VA examiner there was no basis for charting 
the veteran's visual field acuity.  In terms of rating the 
veteran's ocular impairment, there is no reasonable basis for 
assigning a disability rating in excess of that already 
assigned under the visual acuity Diagnostic Code under 
38 C.F.R. § 4.84a, Impairment of Central Visual Acuity.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Here, it is initially noted that service connection is in 
effect for each eye.  On VA examination in October 1998 
corrected central visual acuity of the right eye was reported 
to be 20/30 and of the left eye, it was 20/100.  In view of 
the foregoing and based on applicable rating criteria, the 
veteran's disability warrants no more than a 20 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6078-6079.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and entitlement to an increased rating in 
excess of 20 percent is not warranted.  Furthermore, the 
veteran's disability warrants no more than a 20 percent 
evaluation under any other applicable Diagnostic Codes, 
including codes associated with diseases of the eye, visual 
acuity, and visual field loss.  38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes 6015, 6078- 6079.  The veteran's appeal is 
denied.


Restoration

The veteran also seeks entitlement to restoration of a 20 
percent rating from November 1, 1991 to May 19, 1997, the 
effective date of the RO's November 1998 increase to 30 
percent.  In this matter, it is initially noted that by a May 
1990 rating action, the RO increased the veteran's zero 
percent rating, effective from February 11, 1956, to 20 
percent, effective from February 2, 1989.  By a January 1991 
rating action, the RO proposed a reduction of the 20 percent 
evaluation to 10 percent.  Notice of the proposed reduction 
was thereafter mailed to the veteran.  See 38 C.F.R. 
§ 3.105(e), (h) (1998).  In July 1991, the assigned 20 
percent rating was reduced to 10 percent, effective 
November 1, 1991.

After reviewing the evidence of record, the Board finds that 
entitlement to the restoration of a 20 percent disability 
evaluation during this period is not warranted.  The record 
shows that during the period at issue, the veteran's service-
connected bilateral corneal scars with decreased visual 
acuity and Salzmann's nodular degeneration was not consistent 
with a rating in excess of 10 percent pursuant to 38 C.F.R. § 
4.84a, Diagnostic Codes 6015, 6078-6079.  The record shows 
the veteran's corrected vision in May 1989 was 20/50-1 on the 
right and 20/50-2 on the left; and in December 1990, it 
corrected vision was 20/30-2 on the right and 20/40 on the 
left, although the veteran's Salzmann's nodular degeneration 
was active; in July 1993, corrected visual acuity on the 
right was 20/25-1 and 20/25 on the left; in March 1995 
corrected visual acuity on the right was 20/40- and 20/60+ on 
the left; and VA treatment reports dated from August 1991 to 
September 1996 show corrected visual acuity ranging from 
20/30 to 20/40 of the right and from 20/25 to 20/80 for the 
left eye.  In view of the foregoing clinical data, the record 
demonstrates that throughout this period the veteran's visual 
impairment did not warrant a rating in excess of 10 percent.  
That is, except where noted, the record shows that the 
veteran's visual acuity impairment and additional disease 
impairment of the eyes had materially improved to warrant a 
reduction in the assigned 20 percent evaluation to 10 
percent.  Thus entitlement to restoration of a 20 percent 
rating is not warranted.  

The provisions of 38 C.F.R. § 3.344(c), which provides that 
the pertinent disability rating must have continued for 5 
years or more before the criteria in paragraphs (a) and (b) 
of that section become applicable, have also been considered.  
As shown above, however, in this case, the assigned 20 
percent rating had not been in effect for the requisite time 
period of five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 are inapplicable and additional consideration in this 
regard is not warranted.  Brown v. Brown, 5 Vet. App. 413 
(1993).  The veteran's claim is denied.


ORDER

Entitlement to service connection for bilateral trachomatous 
conjunctivitis is denied.

Entitlement to an increased rating in excess of 20 percent 
for bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration is denied.

Restoration to a 20 percent rating, from November 1, 1991 to 
May 19, 1997, for bilateral corneal scars with decreased 
visual acuity and Salzmann's nodular degeneration is denied.



		
	Heather J. Harter 
	Acting Member, Board of Veterans' Appeals



 

